Citation Nr: 1134787	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include bipolar disorder.  



REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq.



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from August 1969 to April 1972, and on active duty for training (ADT) with the Texas Army National Guard from February 1975 to June 1975, and other periods of ADT and inactive duty training (IADT) until 1981, when she separated from the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 1993 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim has an extensive procedural history and has been before the Board several times.  In July 2002, the Board issued a decision wherein it determined that new and material evidence had been submitted to reopen the Veteran's previously denied claim, and then denied entitlement to service connection for a chronic acquired psychiatric disorder, to include a bipolar disorder, on a de novo basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2003 order, the Court granted the parties' Joint Motion for Remand (JMR) to vacate and remand the Board's July 2002 decision.  Pursuant to the actions requested in the JMR, the case was remanded to the Board for additional development and readjudication consistent with the directives contained therein.

The case was then remanded by the Board in June 2004 for additional development and readjudication, to include a VA examination.  In December 2005, the Board again denied service connection for an acquired psychiatric disorder to include bipolar disorder, and the Veteran again appealed the Board's decision to the Court.

In an August 2007 order, the Court granted the litigative parties' JMR to vacate and remand the Board's December 2005 decision.  Pursuant to the actions requested in the JMR, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein.


The Board remanded the case again in July 2008 for additional development, to include a new VA examination.  Several attempts were made to schedule the Veteran for a VA examination.  However, it became evident that she did not have transportation or funds to attend the scheduled appointments.  Moreover, it was unclear as to whether she had received proper notice of the examinations.  Thus, the Board remanded the case again in March 2009 for a VA examination.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran had a psychiatric disorder which pre-existed her entry into active military service.

2.  The competent and probative evidence is against a finding that the Veteran's pre-existing psychiatric disorder was permanently worsened or aggravated during her active service, or that her current psychiatric disorder is causally related to active service, or that a psychotic disorder manifested during service or within one year after her separation from active duty.


CONCLUSION OF LAW

The Veteran's currently claimed chronic acquired psychiatric disorder, including bipolar disorder, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In September 2004, VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.  

The Board acknowledges that the content of the September 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive proper notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the promulgation of the VCAA), it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the February 1993 rating decision, December 1993 SOC, and September 1999, June 2005, August 2005, November 2008, and July 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided her with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that she was aware of the type of evidence required to substantiate her claim.  

It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which she would have submitted if fully compliant notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Dallas VA Medical Center (VAMC), and private treatment records.  In a July 2011 written brief, the Veteran's attorney stated that her client said she had sought treatment for a nervous condition at Fort Ord and the Lufkin VA Outpatient Clinic, but no effort had been made to obtain those records.  However, review of the record shows that the Lufkin treatment records were requested and associated with the claims file in September 1992.  Moreover, records from Fort Ord were requested in September 1998, but a response was received indicating that no records could be located.     

The Veteran's attorney also argues that another VA examination is necessary, asserting that the April 2010 examination is inadequate.  However, the Board finds that a new VA examination is not necessary, because the 2010 examination substantially complied with its March 2009 remand directives.  Specifically, the Board requested that the examiner address the question of whether the Veteran had a psychiatric disorder prior to active service; if so, whether it was aggravated beyond its natural progression; and if not, whether her current psychiatric disorder was incurred in active service.  The examiner addressed all of these questions adequately.  Moreover, despite the Veteran's attorney's contentions, the question of whether there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder and whether it was aggravated during service is a legal question for the Board, and not for the examining physician.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that her current psychiatric disorder, to include bipolar disorder, began during active service.  On her July 1969 Report of Medical History, completed for the purpose of her enlistment examination, she indicated that she had a history of frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  However, her psychiatric evaluation was marked as being normal, and no mental health diagnosis was indicated.

In October 1970, a little over a year after she enlisted, she underwent a psychiatric evaluation.  She wanted to be discharged from service because the continual pressures of military life had exacerbated a colitis disorder, which was being treated with anti-anxiety medication.  She expressed feelings of inadequacy related to helplessness and being victimized by her superiors in the service and reacting very negatively to contacts with homosexuals, and she indicated that there were times when she felt paranoid around them because of their behavior towards her.

In providing her history, she stated that she had been seen for psychiatric treatment between October 1968 and January 1969, prior to her entrance into service.  She said that for 5 years before that, she had thought she could get by without anyone's help, possibly as a way of isolating herself and denying dependency needs.  On one occasion, she described becoming extremely restless, "like a tiger in a cage."  She was afraid of the dark and of being around people.  

The psychiatrist concluded that there were no definite symptoms of early schizophrenia, but the emotional and social withdrawal, as well as the constant feeling of fear and discontent along with other psychosomatic problems, could be indications of a more severe psychiatric problem.  Moreover, her poor impulse control and mood swings suggested borderline personality features.  The doctor referred her for counseling.  

Her March 1972 separation examination report indicates a history of nervous trouble, but a normal psychiatric evaluation.  An August 1974 enlistment examination for the National Guard also indicates a normal psychiatric evaluation.  The Veteran did not indicate a history of nervous trouble on her medical history form, but did mention a history of "nervous stomach" 2 or 3 years ago with no recurrent problems.  

Her March 1975 separation examination report does not include any mention of mental health disorders or symptoms.  

Following her separation from active Army duty and National Guard service, the Veteran was hospitalized at the Dallas VAMC from May to November 1982 with complaints of feeling low, crying spells, inability to concentrate, decreased sleep, and thoughts of suicide.  It was noted that she grew up in a very traumatic environment, with two alcoholic parents and an abusive father.  She described her life as being chronically down and depressed.  She enjoyed serving in the military, but described dealing with wounded Vietnam soldiers as a medic as being traumatic.  She had been chronically depressed and had been worse since then.  She had experienced problems sleeping for the past year, and her mental status was the worst it had ever been in the last 3 months.  A possible precipitating factor was that one of her friends had been murdered in December, and another friend had committed suicide.  

The discharge summary indicates the symptoms addressed during hospitalization included dysphoric mood, attention-seeking behavior, and a thought disorder.  The doctor indicated that the dysphoric mood had been present for a long time, and was felt to be secondary to a problem on Axis II rather than indicative of dysthymic disorder.  The Veteran also tried to overdramatize to evoke sympathy, and met the full criteria for histrionic personality disorder, which contributed to a lot of her problems.  Her thought disorder consisted primarily of circumstantiality and tangentiality.  It became worse if she was under pressure.  Although she never met the criteria for schizophrenia, she did meet the criteria for a brief reactive psychosis.  

Interim diagnoses included brief reactive psychoses, resolved, adjustment disorder with depressed mood, histrionic personality disorder, and borderline personality disorder.  The discharge diagnoses were a brief reactive psychosis on Axis I, and histrionic personality disorder on Axis II.  

The Veteran was hospitalized at the Dallas VAMC again for approximately a week in October 1985.  The doctor noted a history of manic depressive bipolar psychiatric disorder.  She had been followed at the Mental Health and Mental Retardation Center (MHMR), and was doing well until 3 or 4 days prior to admission when her roommate noticed she had been drinking a lot of cold drinks.  She was diagnosed with new onset diabetes mellitus and a hyperosmolar nonketotic diabetic coma, and the discharge summary also included a diagnosis of somatization disorder with hysteria versus bipolar disorder.  

In February 1986, she was admitted for a month at the Dallas VAMC after reporting suicidal ideations.  She stated she had done fairly well since her last hospitalization in 1982.  However, she began having problems with her roommate in August 1985, and began feeling depressed in October.  The doctor noted that she had been diagnosed with somatization disorder in October, but that she did not currently meet the diagnostic criteria for the disorder, although she continued to have multiple nonspecific complaints of facial pain, abdominal pain, insomnia, diaphoresis, nausea, vomiting, and headaches which did not respond to therapy and of which an organic cause could not be identified.  She also demonstrated multiple rapid mood swings with a marked degree of anger towards staff and her roommate.  The diagnosis of histrionic personality disorder was reactivated on the basis that she had complained of changes in emotion to events in life and still reacted to a variety of events.  The mood swings were associated with the somatization disorder, which was suspected but not confirmed.  

In an April 1986 treatment note from MHMR, the doctor noted diagnoses of manic depression and borderline personality disorder.  

The next chronological medical record is a July 1992 note from the VAMC indicating that the Veteran stated she had bipolar disorder since she was a teenager and was depressed in nature.  Her first manic episode probably occurred during military service at Fort Ord.  At the time, she wasn't sleeping due to stressful events.  A separate note dated the same month indicated she had been off of Lithium for 4 years. 

In a December 1992 note from Access Medical, Dr. W.D. stated that he had initially seen the Veteran in June 1992, and that she had a presumptive diagnosis of manic bipolar disorder.  At the Veteran's request, she was referred to Dr. W.D. for a psychiatric evaluation, and was determined appropriate for treatment.  However, treatment was not provided because of the Veteran's thyroid profile.  She was referred back to the VAMC for continued services.  Dr. W.D. had assessed manic bipolar disorder and borderline personality disorder.  

The Veteran sought treatment at Access Medical in March 1997.  She reported a 30 year history of psychiatric illness and treatment, initially due to chaotic family life, parental abuse, and her alcoholic father.  She had been diagnosed with bipolar disorder in 1982.  She reported many relational conflicts.  The doctor assessed hypomanic bipolar disorder and probable personality disorder not otherwise specified (NOS), noting that she was not presently psychotic.  The Veteran did not desire hospitalization, nor did she meet the criteria for involuntary admission.

In May 1998, the Veteran sought treatment at the VAMC, stating that she was "falling to pieces."  She was having problems with her roommate's mother, and the situation was causing stress.  She had been experiencing irritability, poor sleep, and decreased appetite.  Her last hospitalization had been in 1986.  She admitted to feeling suicidal in the last week, but denied having any ideations in the last 24 hours.  She was admitted to the VAMC for a little over a week, and diagnosed with bipolar disorder (most recent episode mixed) and borderline personality.  

In an April 2001 note from Access Medical, the doctor noted that she was currently diagnosed with bipolar I disorder and borderline personality disorder.  She reported difficulty functioning due to an abusive childhood and having a mental disorder.  She further stated that it had been difficult to function for most of her life due to depression.  Currently, she felt isolated from others and depressed at times.  The doctor assessed recent hypomanic bipolar I disorder and borderline personality disorder.  He further stated that, due to her inability to function socially, her history of poor adaptive behavior, lifelong mental illness, and continued health condition, her prognosis was poor.  

A May 2003 note from Access Medical indicates ongoing diagnoses of hypomanic bipolar disorder, cannabis dependence, and personality disorder NOS.  

The Veteran was afforded a VA examination in May 2005.  When asked about disciplinary problems in the military, she reported that she had gone AWOL in 1971 and received an Article 15 (nonjudicial punishment), but was not court martialed.  She did not report any other disciplinary action during service.  She stated that she had always been a nervous type of person, even prior to entering service.  However, the examiner noted that this was irrelevant as there were no psychiatric manifestations or treatment during service (despite documentation indicating otherwise).  Until 6 years prior, she was a heavy drinker and was also taking drugs, including cocaine, LSD, speed, and marijuana.  The examiner noted no bipolar, depressive, manic, or any kind of psychiatric manifestation at the time of the examination.  However, he stated she was somewhat depressed due to loneliness and financial strain.  He noted that bipolar disorder was diagnosed in 1983, after her separation from service.  Her mental status examination was within broad normal limits with some elements of depression; thus, the only diagnosable Axis I disorder was possible minimal depression.  The examiner did not make a diagnosis on Axis II, but noted a history of personality disorder.  He went on to explain that it was not possible to provide a complete rationale for his opinion.    

The Veteran was afforded another VA examination in April 2010.  The examiner reviewed the claims file and electronic medical records, and administered a clinical interview including mental status examination as well as the Minnesota Multiphasic Personality Inventory (MMPI).  He noted the symptoms documented at the time of enlistment, including nightmares, depression or worry, and sleep walking, as well as a period of nervousness caused by negative home life in 1965.  The examiner stated that this documented a pre-existing mental condition.  He further noted the psychiatric evaluation conducted in 1970, and that the Veteran had returned to baseline at separation, as there was no further mention of psychiatric manifestations.  Further, he did not see evidence of aggravation of her pre-existing condition beyond its normal course.  

The examiner noted that the Veteran was diagnosed with bipolar disorder following separation from service.  Currently, she received mental health treatment at Access Medical.  She had tried numerous medications with no improvement, which was further evidence of significant personality pathology in addition to her diagnosed bipolar disorder.  From 1968 to 1969, the Veteran reported significant mental health problems related to her family situation, but after treatment at that time, she was fine.  She described seeking help during a period of crisis in the military, but then, there was a long period of time during which she was functioning fine.  She then "snapped" in 1982, when she began treatment at the VAMC.  She was diagnosed with bipolar disorder.  

When asked about her current problems, she said she had sleep problems, suicidal thoughts, and depression ever since she was a child, and also had mood swings, irritability, and general emotional deregulation throughout her life.  She did not describe full onset of manic or mixed episodes until 1982.  The examiner noted that the depression appeared to be lifelong.  However, he did not see full diagnostic criteria for bipolar disorder until 1982.  She did describe borderline personality disorder with the associated emotional deregulation, interpersonal difficulties, pseudopsychotic symptoms of paranoia, possible dissociative episodes, and a description of "out of body experiences."  There was also some degree of grandiosity associated with her manic phases.  Before 1982, she did not have sleeping problems, but then became an insomniac.  She also described periods in her past where she met the full criteria for PTSD, including nightmares, intrusions, avoidance, difficulties recalling details of the trauma, withdrawal from others, worsening sleep disturbance, hypervigilance and exaggerated startle.  However, she stated she had worked through her past and the PTSD appeared to be in remission.  The Veteran described some somatization tendencies; however, her primary diagnostic issues related to her mood disorder and personality disorder.  

The examiner noted a history of heavy substance abuse which had further aggravated the Veteran's mental health problems in the past.  She drank alcohol very heavily and was a daily binger up until the mid-1990s.  She also described polysubstance dependence with various drugs up until 1991.  She used methamphetamines on a daily basis for a couple of years, and used LSD while in the Army and afterwards.  She tried numerous other drugs, and continued to use marijuana occasionally.  

Further, the examiner noted that the results of the MMPI were marginally valid, and there was evidence of over-reporting of symptomatology, possibly due to overt distress.  There were signs of PTSD, but not signs of recent mania or hypomania.  There was evidence of anger and hostility, and she was likely to act out when she felt depressed or anxious.  She showed multiple elevations on various clinical scales, suggestive of underlying characterological issues.  The examiner assessed polysubstance dependence in full sustained remission, PTSD secondary to childhood trauma in remission, bipolar disorder, most recent episode mixed, and borderline personality disorder.  Although there were 3 Axis I diagnoses, the examiner noted that her primary pathology was diagnosed on Axis II.  The borderline personality disorder was a lifelong and chronic condition which was highly resilient to therapeutic intervention.  There were signs of significant pre-existing mental health problems which were noted and treated well before she joined the military.  While there was report of unstable mood and depression before the military, she did not show evidence of a clinically diagnosable bipolar disorder until the 1980s.  She was described as having recurrent depressive episodes beforehand, but the examiner opined that those appeared to have emerged during periods of crisis when life stressors were negatively impacting her life.  She did have a period in the military where she had trouble coping with disciplinary problems and having some AWOL, and that condition would most accurately be diagnosed as an adjustment disorder under today's terminology.  That condition went back into remission, and there was no evidence in the record of a permanent aggravation of her mental condition beyond its normal course.  In fact, the examiner stated that her time in the military appeared to be a period of relative stability, and she likely thrived in the increased level of structure that the military provided.  Her problems were compounded by a period of polysubstance dependence following her military service.  This further contributed to her decompensation in 1982 when her bipolar disorder fully emerged.  The examiner concluded that there was no evidence of an acquired mental disorder from military service or aggravation of her condition beyond baseline due to military service.  

Based on the above, the Board finds that the presumption of soundness at entry into active military service has been rebutted by clear and convincing evidence, and that it is obvious and manifest that the Veteran had a pre-existing mental condition (not bipolar disorder, which was diagnosed after separation) when she entered service.  Although no psychiatric disorder was noted upon enlistment, the 1969 enlistment examination report noted a history of symptoms including nightmares, depression, or worry, and nervous trouble prior to entrance into service.  Moreover, multiple medical records, including the 1970 psychiatric evaluation, mention that she sought psychiatric treatment in 1968 and 1969, prior to service, due to family problems.  In addition, the Veteran repeatedly provided a history of depression since childhood at various times throughout her treatment records.  Finally, the 2010 VA examiner found that the record showed evidence of a pre-existing mental health condition, specifically identified as depression.  Therefore, the Board finds that the evidence shows that the Veteran had a pre-existing, pre-service mental health disorder.

In addition, the Board notes that bipolar disorder was not diagnosed until after separation from service, and the 2010 VA examiner stated that the diagnostic criteria for a bipolar disorder diagnosis were not met until 1982.  Thus, the Board has considered both the question of whether any pre-existing mental disorder was permanently aggravated by military service, and whether any current mental disorder, including bipolar disorder, was incurred during service.  

The Board further notes that the Veteran has been consistently diagnosed with a personality disorder.  In this regard, the Board observes that a disorder which cannot otherwise be service connected because it, by definition, pre-existed service, such as personality disorder, may be subject to a superimposed disease or injury.  If such disease or injury does arise during service, service connection may be warranted.  See VAOPGCREC 82-90 (July 18, 1990); see also 38 C.F.R. § 4.127. 

Based on the foregoing medical evidence, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed psychiatric disorder was incurred in active service, and that the evidence is clear and convincing that any pre-service psychiatric disorder was not permanently worsened as a result of active service.  Moreover, there is no evidence of disability resulting from a mental disorder which was superimposed upon a personality disorder in service, for the following reasons.   

First, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to a psychotic disorder do not apply here.  None of the Veteran's diagnoses meets the definition of a psychotic disorder as defined in 38 C.F.R. § 3.384.  

Next, the Board finds that the competent evidence weighs against a finding that the current psychiatric disorder was either incurred or aggravated during active service.  The Board finds the April 2010 VA examiner's opinion to be probative in this regard, and notes that there are no competent medical opinions in favor of the Veteran's contention that her psychiatric disorder was incurred or aggravated in service.  The examiner thoroughly reviewed the Veteran's claims file and medical records, and provided a very thorough rationale for his opinions that her depression and personality disorder pre-existed service and were not aggravated beyond their natural course by active service, that adjustment disorder experienced in service went into full remission prior to separation, and that bipolar disorder was not incurred in active service.  Moreover, his opinions are supported by the medical evidence of record.  Namely, the Veteran consistently reported a history of psychiatric symptoms that pre-existed military service, were temporarily exacerbated by stressful circumstances during active service, and resolved for a period of time until she was diagnosed with bipolar disorder in 1982.  The medical documentation of treatment supports this history as well, by clear and convincing evidence.     

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current depression, mood swings, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's sadness, mood swings, and other symptoms are found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show mention of psychiatric symptoms upon entrance into service, as well as psychiatric evaluation and treatment in 1970.  However, there was no further mention of psychiatric problems during service, and her 1972 and 1975 separation examination reports do not document any current psychiatric manifestations.  Following service, there was no documentation of complaints or treatment for mental health problems until 1982, 7 years after her separation from the National Guard.  Moreover, at the 2010 VA examination, the Veteran stated that she was functioning well after military separation until 1982, when she "snapped."  While she appears to be sincere in her belief as to service connection, in light of these factors, the Veteran's current statements to the effect that she has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 7 years following her military discharge is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating her current psychiatric problems to military service.  Indeed, the only competent nexus opinions are unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
 
In sum, based on the competent medical evidence and histories provided by the Veteran and documented in the medical records, the Board finds that not only the greater weight of the evidence, but also clear and convincing evidence, is against a finding that any pre-existing psychiatric disorder was aggravated by service, that any disability was superimposed upon a pre-existing disability in service, or that any current psychiatric disorder was incurred in active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include bipolar disorder, is denied.  


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


